The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      May 22, 2014

                                   No. 04-13-00744-CR

                                   Arturo NORIEGA,
                                        Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR4087
                         Honorable Dick Alcala, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
Appellant’s brief is due June 20, 2014. No further extensions of time will be granted.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of May, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court